Order entered September 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00584-CV

                                  WAYNE RAND, Appellant

                                               V.

                               STEVE MCMASTERS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-13633

                                           ORDER
       We GRANT the September 9, 2014 motion of Antionette Reagor, Official Court

Reporter for the 68th Judicial District Court of Dallas County, Texas, for an extension of time to

file the reporter’s record. The reporter’s record was filed on September 12, 2014.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE